DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-9, 15-17, and 20 are currently pending and addressed below. 

Election/Restrictions
Applicant’s election without traverse of Species I, drawn to a support bracket with a connector plate opposite a base designed to attach to a flat wall or stand on a horizontal surface, in the reply filed on 07/21/2022 is acknowledged. The requirement is made FINAL.

Drawings
The drawings are objected to because in Fig. 2 the connector has the reference numeral “300” when it should have the reference numeral “200”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
In claim 1, the term “demountably” is not a real word.
In claim 9, examiner believes the phrase “a planar surface to attachment” is supposed to be “a planar surface for attachment”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis et al. (US 6010017 A) in view of Hoofer (US 2328806 A).

    PNG
    media_image1.png
    1021
    737
    media_image1.png
    Greyscale

Claim 1, Michaelis teaches a convertible display assembly for a display item (Fig. 1, 11A-15 show a convertible display item), the convertible display assembly comprising:
a display (Fig. 12, ref. 125) configured to receive the display item (display 125 is capable of receiving a display item);
a connector attached to a rear surface of the display sleeve (see annotated Fig. 12), wherein the connector and the display sleeve define a connector plate cavity (Fig. 12, 128) therebetween having a connector plate opening (see annotated Fig. 12); and 
a support bracket (Fig. 1, support arm 65, clip 28, supporting collar 16, and foundational unit 1 combined together form a support bracket) having a connector plate (Fig. 1, ref. 68).
Michaelis states that the connector cavity  (128) of the embodiment in Fig. 12 “can also slideably accept a support arm or an alternate embodiment of a clip” (col.7, lines 9-12). However, for the connector to be able to receive the support arm (65) from Fig. 1, a slot for the gusset (Fig. 1, 69) will have to be added to the back of the connector of Fig. 12, similar to the slot (Fig. 1, 91) of the display embodiment in Fig. 1. However, the slot (91) will have to run from the bottom of the connector of Fig. 12 instead of from the side, as shown in Fig. 1, because the sides of the connector attaches the connector to the rear plate (Fig. 12, 126) of the display (Fig. 12, 125), which means the connector plate (66) and gusset (69) will also have to be rotated into vertical orientations. This modified connector of Michaelis now reads on the limitation wherein the connector plate is inserted through the connector plate opening and into the connector plate cavity to demountably attach the display sleeve to the support bracket (Connector plate 66 of Fig. 1 can be inserted into connector plate cavity 128 of Fig. 12 to attach the display 125 to the support bracket; gusset 69 will slide into slot 91).
With regard to modifying Michaelis’ connector, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michaelis’ display embodiment in Fig. 12 to incorporate the teachings of Michaelis’ display embodiment in Fig. 1 to have a slot (Fig. 1, 91) in the connector (see annotated Fig. 12). The motivation would be because a slot allows a connector plate having a gusset to be able to slide into the connector cavity.
With regard to modifying Michaelis’ connector plate, gusset, and slot into a vertical orientation, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified these three elements from the embodiment in Fig. 1 into a vertical orientation similar to the embodiment disclosed in Fig. 8. The motivation would have been because the vertical orientation does not impede the connector’s ability to attach to the back plate of the display.
Michaelis fails to explicitly disclose that the display is a sleeve. However, Hoofer teaches a convertible display assembly (see Fig. 1, 8, 10, and 13) having a connector (Fig. 10), a support bracket (5, 6, 7) and a display sleeve (1).
Michaelis and Hoofer are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. display assemblies. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michaelis display (125) to incorporate the teachings of Hoofer to make the display be a sleeve (Hoofer, ref. 1); the connector projections of Michaelis (see annotated Fig. 12) will be attached to the rear surface of Hoofer’s display sleeve. The motivation would have been because a display sleeve is more desirable when displaying singular sheets or cards, such as price cards.
Claim 2, Michaelis as modified teaches wherein the display sleeve is fabricated from a transparent material (Hoofer, col. 2, lines 25-38).

    PNG
    media_image2.png
    852
    483
    media_image2.png
    Greyscale

Claim 3, Michaelis as modified teaches wherein the display sleeve (Hoofer, ref. 1) comprises:
a front planar sheet (see Hoofer’s annotated Fig. 2); and
a rear planar sheet (see Hoofer’s annotated Fig. 2) attached to the front planar sheet along at least one closed edge and defining a display item cavity between the front planar sheet and the rear planar sheet (Hoofer, col. 2, lines 25-38), the display sleeve having an open edge where the front planar sheet is not attached  to the rear planar sheet such that the display item is inserted into the display item cavity through the open edge (see Hoofer’s annotated Fig. 2).  
Claim 4, Michaelis as modified teaches wherein the display sleeve includes a front planar sheet and a rear planar sheet (see Hoofer’s annotated Fig. 2) attached to the front planar sheet to define a display item cavity therebetween (Hoofer, col. 2, lines 25-38), wherein the connector (see Michaelis’ annotated Fig. 12) comprises:
a connector base (see Michaelis’ annotated Fig. 12); and
projections extending outward from opposite lateral edges of the connector base (see Michaelis’ annotated Fig. 12), wherein the projections are connected to the rear planar sheet of the display sleeve such that the connector base, the projections and the rear planar sheet define the connector plate cavity (Michaelis’ connector’s projections are connected to the rear surface of Hoofer’s rear planar sheet, which means the connector base, the projections, and the rear planar sheet define the connector plate cavity). 
Claim 5, Michaelis as modified teaches wherein the connector plate opening is disposed at a bottom edge of the connector base (see Michaelis’ annotated Fig. 12) to receive the connector plate of the support bracket into the connector plate cavity (the connector plate opening receives the support bracket [Fig. 1, support arm 65, clip 28, supporting collar 16, and foundational unit 1] in the connector plate cavity). 
Claim 6, Michaelis as modified teaches wherein the connector base has a slot that is cut therethrough and extending upward from the bottom edge (Michaelis’ connector base of Fig. 12 has been modified to have the slot 91 of Fig. 1 oriented in a vertical manner from the bottom of the connector plate; see annotated Fig. 12), and wherein the support bracket (Michaelis Fig. 1, support arm 65, clip 28, supporting collar 16, and foundational unit 1 combined together form a support bracket) comprises:
a bracket base (Michaelis, Fig. 1, ref. 2) having the connector plate (Michaelis, Fig. 1, ref. 66) operatively connected thereto; and
a gusset extending from a rear surface of the connector plate and providing structural support to the connector plate (Michaelis, Fig. 1 shows a gusset 69 extending from a rear surface of connector plate 66), wherein the gusset is received within the slot when the connector plate is inserted into the connector plate cavity through the connector plate opening (as modified, the vertically oriented connector plate 66 and gusset 69 will be received in the slot of the connector when the connector plate 66 is inserted into the connector plate opening).  
Claim 7, Michaelis teaches wherein the support bracket (Fig. 1, support arm 65, clip 28, supporting collar 16, and foundational unit 1) comprises:
a bracket base (Fig. 1, ref. 2); and
at least one strut (Fig. 1, ref. 3. Note: Examiner has interpreted “strut” to mean “a structural piece designed to resist pressure in the direction of its length” [https://www.merriam-webster.com/dictionary/strut]) extending from the bracket base and having the connector plate extending from the at least one strut opposite the bracket base (strut 3 extends from the bracket base 2; the connector plate 66 extends from the strut 66 opposite the bracket base 2).  
Claim 8, Michaelis teaches a convertible display assembly for a display item (Fig. 1, 11A-15 show a convertible display item), comprising:
a  support bracket (Fig. 1, support arm 65, clip 28, supporting collar 16, and foundational unit 1 combined together form a support bracket) having a bracket base (2) and a connector plate (66) operatively connected to the bracket base; 
a display (Fig. 12, ref. 125) defining a display item cavity for receiving the display item therein (see annotated Fig. 12); and 
a connector attached to a rear surface of the display (see annotated Fig. 12), wherein the connector and the display define a connector plate cavity therebetween (Fig. 12, 128)  having a connector plate opening (see annotated Fig. 12).
Michaelis states that the connector cavity  (128) of the embodiment in Fig. 12 “can also slideably accept a support arm or an alternate embodiment of a clip” (col.7, lines 9-12). However, for the connector to be able to receive the support arm (65) from Fig. 1, a slot for the gusset (Fig. 1, 69) will have to be added to the back of the connector of Fig. 12, similar to the slot (Fig. 1, 91) of the display embodiment in Fig. 1. However, the slot (91) will have to run from the bottom of the connector of Fig. 12 instead of from the side, as shown in Fig. 1, because the sides of the connector attaches the connector to the rear plate (Fig. 12, 126) of the display (Fig. 12, 125), which means the connector plate (66) and gusset (69) will also have to be rotated into vertical orientations. This modified connector of Michaelis now reads on the limitation wherein the connector plate is received through the connector plate opening into the connector plate cavity to mount the display to the support bracket (Connector plate 66 of Fig. 1 is received through the connector plate opening into  the connector plate cavity 128 of Fig. 12 to attach the display 125 to the support bracket; gusset 69 will slide into slot 91).
With regard to modifying Michaelis’ connector, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michaelis’ display embodiment in Fig. 12 to incorporate the teachings of Michaelis’ display embodiment in Fig. 1 to have a slot (Fig. 1, 91) in the connector (see annotated Fig. 12). The motivation would be the same as claim 1 above.
With regard to modifying Michaelis’ connector plate, gusset, and slot into a vertical orientation, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified these three elements from the embodiment in Fig. 1 into a vertical orientation similar to the embodiment disclosed in Fig. 8. The motivation would be the same as claim 1 above.
Michaelis fails to explicitly disclose that the display is a sleeve. However, Hoofer teaches a convertible display assembly (see Fig. 1, 8, 10, and 13) having a connector (Fig. 10), a support bracket (5, 6, 7) and a display sleeve (1).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michaelis display (125) to incorporate the teachings of Hoofer to make the display be a sleeve (Hoofer, ref. 1); the connector projections of Michaelis (see annotated Fig. 12) will be attached to the rear surface of Hoofer’s display sleeve. The motivation would be the same as claim 1 above.
Claim 9, Michaelis teaches wherein the bracket base has a planar surface (Fig. 1 shows bracket base 2 has a planar surface) to attachment to a corresponding planar surface to mount the convertible display assembly to a wall of a structure (bracket base 2 is capable of attaching to a corresponding planar surface). 
Claim 15, Michaelis teaches a convertible display assembly for a display item (Fig. 1, 11A-15 show a convertible display item), comprising:
a support bracket (Fig. 1, support arm 65, clip 28, supporting collar 16, and foundational unit 1 combined together form a support bracket) having a bracket base (2), at least one strut (3) extending from the bracket base, and a connector plate (66) extending from an end of the at least one strut opposite the bracket base; 
a display (Fig. 12, ref. 125) having a front planar sheet and a rear planar sheet attached to the front planar sheet (see annotated Fig. 12); and
a connector attached to the rear planar sheet of the display (see annotated Fig. 12), wherein the connector and the rear planar sheet define a connector plate cavity therebetween (Fig. 12, 128)  having a connector plate opening (see annotated Fig. 12).
Michaelis states that the connector cavity  (128) of the embodiment in Fig. 12 “can also slideably accept a support arm or an alternate embodiment of a clip” (col.7, lines 9-12). However, for the connector to be able to receive the support arm (65) from Fig. 1, a slot for the gusset (Fig. 1, 69) will have to be added to the back of the connector of Fig. 12, similar to the slot (Fig. 1, 91) of the display embodiment in Fig. 1. However, the slot (91) will have to run from the bottom of the connector of Fig. 12 instead of from the side, as shown in Fig. 1, because the sides of the connector attaches the connector to the rear plate (Fig. 12, 126) of the display (Fig. 12, 125), which means the connector plate (66) and gusset (69) will also have to be rotated into vertical orientations. This modified connector of Michaelis now reads on the limitation wherein the connector plate is received through the connector plate opening into the connector plate cavity to mount the display to the support bracket (Connector plate 66 of Fig. 1 is received through the connector plate opening into  the connector plate cavity 128 of Fig. 12 to attach the display 125 to the support bracket; gusset 69 will slide into slot 91).
With regard to modifying Michaelis’ connector, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michaelis’ display embodiment in Fig. 12 to incorporate the teachings of Michaelis’ display embodiment in Fig. 1 to have a slot (Fig. 1, 91) in the connector (see annotated Fig. 12). The motivation would be the same as claim 1 above.
With regard to modifying Michaelis’ connector plate, gusset, and slot into a vertical orientation, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified these three elements from the embodiment in Fig. 1 into a vertical orientation similar to the embodiment disclosed in Fig. 8. The motivation would be the same as claim 1 above.
Michaelis fails to explicitly disclose that the display is a sleeve. However, Hoofer teaches a convertible display assembly (see Fig. 1, 8, 10, and 13) having a connector (Fig. 10), a support bracket (5, 6, 7) and a display sleeve (1) having a front planar sheet and a rear planar sheet (see Hoofer’s annotated Fig. 2) attached to the front planar sheet along at least one closed edge and defining a display item cavity between the front planar sheet and the rear planar sheet (Hoofer, col. 2, lines 25-38), the display sleeve having an  open edge where the front planar sheet is not attached to the rear planar sheet such that the display item is inserted into the display item cavity through the open edge (see Hoofer’s annotated Fig. 2).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michaelis display (125) to incorporate the teachings of Hoofer to make the display be a sleeve (Hoofer, ref. 1); the connector projections of Michaelis (see annotated Fig. 12) will be attached to the rear surface of Hoofer’s display sleeve. The motivation would be the same as claim 1 above.
Claim 16, Michaelis as modified teaches wherein the connector (see Michaelis’ annotated Fig. 12) comprises:
a connector base (see Michaelis’ annotated Fig. 12); and
projections extending outward from opposite lateral edges of the connector base (see Michaelis’ annotated Fig. 12), wherein the projections are connected to the rear planar sheet of the display sleeve such that the connector base, the projections and the rear planar sheet define the connector plate cavity (Michaelis’ connector’s projections are connected to the rear surface of Hoofer’s rear planar sheet, which means the connector base, the projections, and the rear planar sheet define the connector plate cavity).
Claim 17, Michaelis as modified teaches wherein the connector has a slot that is cut therethrough and extending upward from a bottom edge Michaelis’ connector base of Fig. 12 has been modified to have the slot 91 of Fig. 1 oriented in a vertical manner from the bottom of the connector plate; see annotated Fig. 12), and wherein the support bracket (Michaelis Fig. 1, support arm 65, clip 28, supporting collar 16, and foundational unit 1 combined together form a support bracket) comprises a gusset extending between a rear surface of the connector plate and the at least one strut to provide structural support to the connector plate  (Michaelis, Fig. 1 shows a gusset 69 extending from a rear surface of connector plate 66), wherein the gusset is received within the slot when the connector plate is inserted into the connector plate cavity through the connector plate opening (as modified, the vertically oriented connector plate 66 and gusset 69 will be received in the slot of the connector when the connector plate 66 is inserted into the connector plate opening).  
Claim 20, Michaelis as modified teaches wherein the front planar sheet and the rear planar sheet of the display sleeve are integrally formed as a single unitary component from a transparent material (Hoofer, col. 2, lines 25-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rowland et al. (US 20110219655 A1) teaches a display assembly having a display sleeve, a connector, and a support bracket. However, the connector does not have a connector plate cavity and the support bracket does not have a planar base.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631